Exhibit 10.2

 

AVERY DENNISON CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, dated [Grant Date] (the “Grant Date”), is made by and between
Avery Dennison Corporation, a Delaware corporation (the “Company”), and
[Participant Name], a non-employee Director of the Company (“Awardee”).

 

WHEREAS, the Compensation and Executive Personnel Committee has reviewed and
recommended, and the Board has approved, the Non-Employee Director Equity
Compensation Program, which provides for certain equity awards to be granted
annually to the Company’s non-employee Directors; and

 

WHEREAS, the Company hereby grants an Award of Restricted Stock Units (the
“RSUs” and such Award, the “RSU Award”) provided for herein to Awardee under the
terms of the Avery Dennison Corporation 2017 Incentive Award Plan (the “Plan”).

 

NOW, THEREFORE, the Company and Awardee hereby agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Terms not defined herein shall have the meanings given to them in the Plan.

 

ARTICLE 2 – TERMS OF AWARD

 

2.1  RSU Award

As of the Grant Date, the Company grants to Awardee the RSU Award, which
represents a right to receive [Number of shares granted] shares of Common Stock
in the future, subject to the terms and conditions set forth in this Agreement
and the Plan.  Each RSU represents a right to receive one hypothetical share of
Common Stock.  The RSU Award shall be held on the books and records of the
Company (or its designee) for Awardee’s RSU account, but shall not represent an
equity interest in the Company until such time as actual shares of Common Stock
shall be issued to Awardee.  The RSU Award shall be earned, vested and paid as
set forth in this Agreement and shall not earn Dividend Equivalents.  Except as
set forth in Sections 2.4 through 2.6, the RSU Award shall vest and become
nonforfeitable on the first anniversary of the Grant Date, subject to Awardee’s
continued service as a Director through such anniversary.

 

2.2  Restriction Period

(a)  No portion of the RSU Award may be sold, pledged, assigned or transferred
in any manner, other than (i) by will or the laws of descent and distribution or
(ii) subject to the consent of the Administrator, pursuant to a DRO, unless and
until all or a portion of the RSU Award becomes vested and the underlying shares
of Common Stock are issued.  The period of time between the Grant Date and the
date all or a portion of the RSU Award becomes vested is referred to herein as
the “Restriction Period.”  At the time all or a portion of the RSU Award vests,
all or a portion of the RSUs vest, as applicable.  Notwithstanding any other
provision, the RSUs must be vested before the Company is obligated to settle the
RSU Award as described in Article 3.

 

(b)  Subject to Sections 2.4 through 2.6, if Awardee experiences a Termination
of Service, the portion of the RSU Award that has not vested by the time of
Awardee’s Termination of Service shall be forfeited by Awardee.

 

2.3  Lapse of Restriction Period

The Restriction Period shall lapse when the RSU Award vests as set forth above
or as otherwise set forth in this Agreement.

 

2.4  Change in Control

In the event of a Change in Control, the restrictions in this Agreement will
lapse and be removed if the RSU Award becomes vested pursuant to
Section 13.2(d) or 13.2(e) of the Plan or any Administrator action related
thereto.

 

Director RSU Agreement 4-10-17

1

 

--------------------------------------------------------------------------------


 

2.5  Death; Disability

If Awardee’s relationship with the Company terminates by reason of Awardee’s
death or Disability, the restrictions imposed upon the RSU Award granted to
Awardee pursuant to this Agreement will lapse and be removed, and the RSU Award
will be earned and vested as of the date of Termination of Service.

 

2.6  Retirement

If Awardee’s relationship with the Company terminates by reason of Awardee’s
Retirement, the restrictions imposed upon the RSU Award granted to Awardee
pursuant to this Agreement will lapse and be removed, and the RSU Award will be
earned and vested as of the date of Termination of Service, subject to
Section 4.3.

 

2.7  Adjustments in RSU Award

Without limiting any other actions under Section 13.2 of the Plan, in the event
of an Equity Restructuring, the Administrator shall make appropriate and
equitable adjustments to the RSU Award granted hereunder in accordance with
Section 13.2(c) of the Plan.

 

ARTICLE 3 – ISSUANCE OF COMMON STOCK

 

3.1  Maturity Date

Subject to Section 3.2, the Company shall issue via electronic transfer to
Awardee’s brokerage account the number of shares of Common Stock represented by
the number of vested RSUs as soon as practical following the vesting of same,
but in no event later than two and one-half (2.5) months after the date on which
the RSUs vest.  Delivery of these shares of Common Stock shall satisfy in full
the Company’s obligations under this Agreement. The shares of Common Stock
deliverable for the RSU Award, or any part thereof, may be either previously
authorized but unissued shares, treasury shares or shares purchased on the open
market.  Such shares shall be fully paid and nonassessable.  Awardee shall not
have the rights of a shareholder with respect to this RSU Award until the
underlying shares of Common Stock are issued to Awardee.

 

3.2  Conditions to Issuance of Common Stock

Without limiting any conditions set forth in Section 11.4 of the Plan, the
issuance of shares of Common Stock is subject to Awardee’s establishment of an
equity account with a broker designated by the Company (currently Fidelity
Investments) so that the shares from vested RSUs may be electronically
transferred to Awardee’s account.

 

3.3  Tax Obligations

Without limiting the Company’s rights under Section 11.2 of the Plan, Awardee
shall be liable for any and all taxes, including withholding taxes, arising out
of this RSU Award or the vesting or settlement of the RSU Award hereunder.

 

ARTICLE 4 – MISCELLANEOUS

 

4.1  Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

 

4.2  Administration

The Administrator shall have the power to interpret the Plan and this Agreement
and to adopt such rules and procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules and procedures. Nothing in the Plan or in this
Agreement confers upon Awardee any right to continue as a Director for the
Company, or shall interfere with or restrict in any way the rights of the
Company, which rights are hereby expressly reserved, to discharge Awardee at any
time for any reason whatsoever, with or without Cause, and with or without
notice, or to terminate or change all other terms and conditions of engagement.

 

4.3  Section 409A

The RSU Award granted hereunder is intended to be exempt from or comply in all
respects with Section 409A, and this Agreement shall be interpreted
accordingly.  However, in the event that following the Grant Date the
Administrator determines that the RSU Award may be subject to Section 409A, the
Administrator may (but is not obligated to), without Awardee’s consent, adopt
such amendments to the Plan and this Agreement or adopt

 

Director RSU Agreement 4-10-17

2

 

--------------------------------------------------------------------------------


 

other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (A) exempt the RSU Award from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the RSU Award, or (B) comply with the requirements of
Section 409A and thereby avoid the application of any penalty taxes under
Section 409A. The Company makes no representations or warranties as to the tax
treatment of the RSU Award under Section 409A or otherwise. The Company shall
have no obligation to take any action (whether or not described herein) to avoid
the imposition of taxes, penalties or interest under Section 409A with respect
to the RSU Award and shall have no liability to Awardee or any other person if
the RSU Award is determined to constitute non-compliant, “nonqualified deferred
compensation” subject to the imposition of taxes, penalties and/or interest
under Section 409A. No provision of this Agreement or the Plan shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from Awardee or any other individual to the
Company or any of its affiliates, employees or agents.

 

 

4.4  Construction

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  Titles are provided in this
Agreement for convenience only and shall not serve as a basis for interpretation
or construction of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

 

Awardee

Avery Dennison Corporation

 

 

 

[Signed Electronically]

By:

/s/ Dean A. Scarborough

 

Executive Chairman,

 

on behalf of the Board of Directors

Acceptance Date: [Acceptance Date]

 

 

Director RSU Agreement 4-10-17

3

 

--------------------------------------------------------------------------------